           Case 3:17-cv-00939-WHA Document 2737 Filed 02/02/21 Page 1 of 2


 1   Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 263-7000
 4   Facsimile:     (415) 263-7010
     E-mail:        dgrassgreen@pszjlaw.com
 5                  mmanning@pszjlaw.com
 6   David J. Bradford (admitted pro hac vice)
     Terri L. Mascherin (admitted pro hac vice)
 7   JENNER & BLOCK LLP
     353 N. Clark St.
 8   Chicago, IL 60654
     Telephone: (312) 222-9350
 9   E-mail: dbradford@jenner.com
              tmascherin@jenner.com
10
     Counsel for Uber Technologies, Inc.
11

12                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
13                                         SAN FRANCISCO DIVISION

14   WAYMO LLC,                                                    Case No. 3:17-cv-00939-WHA
15                                        Plaintiff,               ORDER APPROVING UBER
                                                                   TECHNOLOGIES, INC.’S
16                      v.                                         SUPPLEMENTAL MOTION TO
                                                                   MODIFY INTERIM PROTECTIVE
17   UBER TECHNOLOGIES, INC.,                                      ORDER
     OTTOMOTTO LLC, OTTO TRUCKING
18   LLC
19                                        Defendants.
20

21             Defendant Uber Technologies, Inc. (“Uber”) filed a Supplemental Motion1 to modify

22   paragraph 7 of the Protective Order to allow the parties to the bankruptcy adversary proceeding

23   entitled, Anthony Levandowski v Uber Technologies, Inc., N.D. Cal. Bankr., Adv. Pro. No. 20-03050

24   (HLB) (the “Adversary Proceeding”) to (a) review the Protected Materials that were provided by

25   the Remaining Third Parties and (b) use such materials for prosecuting, defending, and attempting to

26   settle the Adversary Proceeding, subject to the Adversary Proceeding Protective Order, and

27

28   1
         Capitalized terms not defined herein shall have the meaning ascribed to them in the Supplemental Motion.

                     ORDER APPROVING SUPPLEMENTAL MOTION TO MODIFY PROTECTIVE ORDER
     DOCS_SF:104793.1 85647/001                                1
Case 3:17-cv-00939-WHA Document 2737 Filed 02/02/21 Page 2 of 2
